Interim Decision 4t1509

MATTER Or

PERAVTA

In Deportation Proceedings
A-4/62365
Decided by Board October 4, 1965
As respondent, a native and citizen of the Philippine Islands who was admitted
to the Vatted States for permanent residence in 1928, last his r. a nationality on July 4, 1946 when The Philippines became an independent country, he
is deportable from the United States under section 241(a) (1), Immigration
and Nationality Act, as amended, since at the time of his last entry in 1950
as a returning resident he was an alien excludable under section 3 of the
Immigration Act of 1917, as amended, because of his conviction in 1936 of
the crime of robbery in the first degree. Although a II. S. national at the
time of his conviction in 1936, pursuant to section 8(a) (1) of the Philippine Iniependence Act of March 24, 1934, respondent was to be considered
as if he were an alien for the purposes of the Immigration Act of 1917.
Crtencis:
1251(a) (1)1—Excludable
Order: Act of 1952—Section 241(a) (1) (8
at entry under sorties 3, Immigration Act of 1917
II.S.C. 186(e), 1946 Ed.]—convicted of crime—
robbery in the first degree.

This case is before us on the appeal of the trial attorney from the
special inquiry officer's order of April 19, 1965, terminating the deportation proceeding.
The respondent is a 56-year-old married male, native and citizen of
the Philippines, who was admitted to the United States for permanent residence on September 19, 1928. He. last entered the United
States on January 15, 1950 at which time he presented a reentry
permit. Ile was convicted of robbery in the first degree on May 8,
1936 and was sentenced to a term of five years to life, being paroled
on February 5, 1940.
On October 0, 1958, a special inquiry officer concluded that the
respondent was deportable ton the charge stated above and directed
his deportation. Subsequently, we dismissed his appeal. In 1961
the respondent applied for adjustment of his immigration status
under 8 U.S.C. 1255 but the application was denied by the District
301

Interim Decision #1509
Director, the denial being affirmed by the Regional Commissioner on
appeal. Thereafter, counsel submitted a motion for the purpose of
securing reconsideration of the respondent's' application under 8
1255. On March 17, 1965, we reopened the deportation hear-

Following the reopened hearing, the special inquiry officer
entered his above-mentioned order of April.19, 1965 terminating the
proceeding. The sole issue is whether this action was correct.
In his decision (pp. 2 and 3), the special inquiry officer stated that
the respondent was 'a national of the United States when he last
entered the United. States and that he is charged with deportability
on the ground that he was wrelndable under section 212(a) (9) of
the Immigration and Nationality Act [8 U.S.C. 1182(a) (9)]. In
quoting from the latter statutory provision, .the special inquiry officer emphasized the language reading "Aliens who have been convicted." Actually, the respondent last entered the United States.=
January 15, 1950. He lost his United States nationality on July 4,
1946 when the Philippines became an independent country. Hence,
it is clear that he was an alien at the time of his last entry. In addition, deportability is not based on. excludability under 8 U.S.L.
1182(a) (9) but on excludability under section 3 of the Immigration
Act of 1917 which employs the language "persons who have been
convicted."
As a basis for terminating the deportation proceeding, the special
inquiry- officer cited. 1?ab -ang v. Boyd, 353 U.S. 427 (1957) , and Costello v. Immigration and Naturalization Service,
376 U.S. 120
(1964). In the first case, it was held that a person who was a national of the United. States, by virtue of birth in the Philippine
Islands, became an alien on July 4, 1946 regardless of the fact that
ing.

he had permanent residence in continental United States on that

date. The court concluded that Rabang was deportable, on the basis
of a narcotic conviction in 1951. The Costello case involved a deportation proceeding under 8 U.S.O. 1251(a) (4) based on. two convictions after entry. The court held that this statutory provision
did not apply to a person who was a naturalized citizen of the
United States at the time he was convicted but -svho was later denaturalized.
There is an important distinction between the Costello case and
that of tint respondent in view of section, 8(a) (1) of the Philippine
Independence Act of March 24, 1934 [48 Stet. 456; 48 U.S.C. 1238,
1940 ed.], which became effective on May 1, 1934: It was there provided as follows: "For the purposes of the Immigration Act of
1917, the Immigration Act of 1924 (except section. 13(c) ), this section, and all other laws of the United States relating to the immi322

'

Interim Decision 44509
gration, exclusion, or expulsion of aliens, citizens of the Philippine
Islands who are not citizens of the United States shall be considered
as if they were aliens." This statutory provision was in effect when
the respondent was convicted. on May 8, 1936. At that time he was
actually a national of 'the United. States. For the purpose of the
Immigration Act of 1917, however, he was to be considered 'as if he
were an alien. For that reason,' the Costello decision is not controlling in the respondent's case.
We have also considered the possible applicability to the respondent's case of Mangaoang v. Boyd, 205 F.2d 553 (9th Cir., 1953), cert.
den. 346 U.S. 876. When that case was before this Board; we had
held that ho was deportable under the Act of 1918, as amended by
the Internal Security Act of 1950, upon a finding that he had been
a member of the Communist Party from about February 1938 to
December 1939. Hatter of ill—, 4 I. &r. N. Dec. 569 (1051). Mangao-

ang arrived. in continental United States for permanent residence in
1926 and hail never left this country. In concluding that Mangaoang was not deportable, the Court of Appeals was of the opinion
that it was necessary, under the Act of 1918 as amended in 1950,
for membership iii the Communist Party and alienage to exist
simultaneously. Howevei, the decision was also based on other factors, that is, the possible doubt as to whether the referen& in ,the
Act of March 24, 1934 to all other immigration laws would apply
to the legislation enacted in 1950; the fact that the 1934 legislation
became completely obsolete on. July 4, 1940; the question of whether
the word "aliens" in the 1950 Act was broad enough to include persons who were actually nationals of the United States but who were
to be considered as if they were aliens under the Act of March 24,
1934; and did fact that Mangaoang's arrival in continental United
States in 1926, being prior to the 1931 Act, did not constitute an'
"entry" for immigratiii4 purposes since he was not then an. alien for
any purpose but was iihational of the United States. In view of
these other factors involved in the Mangaoang case, we do not consider that case to be analogous to that of the respondent.
When the respondent last entered. the United States on January
15, 1950, he was an alien for all purposes and he was then excludable
under section 3 of the Immigration Act of 1917 as a person who had
been convicted of a crime involving moral turpitude. Accordingly,
we adhere to the conclusion. in our order of January 29, 1959 that
the respondent is deportable on the charge stated above. In that
order, we statecrihat the respondent met the statutory requirements
under 8 U.S.C. 1182(c) but that relief was denied in the exercise of
discretion. Counsel's motion, seeks reconsideration of the respond. 323

Interim Decision #1509
ent'a application under 8 U.S.C. 1955. In view of the foregoing, we

will withdraw the special inquiry officer's order terminating the deportation proceeding and will reopen the hearing in order that the
respondent may be afforded a further opportunity to submit such
applications as appropriate for relief from deportation. The Service and the respondent may present any pertinent evidence.
ORDER: It is ordered that the special inquiry officer's order of
April 19, 1965, terminating the deportation proceeding, be
withdrawn.
leis further ordered that the hearing,be reopened for further proceedings in accordance with the foregoing and that the case be remanded to the special inquiry officer.

324

